DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, 16-18, 20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fehr et al. (U.S. Patent Application Publication No. 2010/0084041).
Regarding claim 1, Fehr discloses a drug mixing device (Figs. 1-3, feat. 30; ¶0028-0029) comprising: an actuator (40) configured to cause automatic mixing (¶0031-0032; ¶0034 – Fehr discloses the use of battery powered pumps to automate the mixing) of a first component of a drug (36) to be mixed with a second component of a drug to be mixed (38); and a trigger (42), configured to be actuated by a user (¶0032), to cause the actuator to commence mixing
Regarding claim 2, Fehr discloses the mixing device of claim 1 and further discloses a first container adapted to hold the first component of a drug to be mixed (36); and a second container adapted to hold the second component of a drug to be mixed (38), wherein the mixing device is arranged such that at least some of the first component flows into the second container upon actuation of the trigger by the user (¶0032).
Regarding claim 12, Fehr discloses the mixing device of claim 1, and further discloses that the mixing device is a mixing device for reconstituting a drug (¶0041, lines 11-15).
Regarding claim 16, Fehr discloses the mixing device of claim 2, and further discloses a housing (34; ¶0028) configured to detachably receive at least the first container (36) and the second container (38) and wherein, once received, the first and second containers are located in an opposing relationship (Figs. 1-3; ¶0031, lines 16-18).
Regarding claim 17, Fehr discloses the mixing device of claim 16, and further discloses that the first container comprises a first opening (68); the second container comprises a second opening (70); and the first and second openings opposes each other when the first and second containers are located within the housing (Figs. 1-3; ¶0031, lines 16-18).
Regarding claim 18, Fehr discloses the mixing device of claim 17, and further discloses that the first container comprises a closure on the first opening (68), and the second container comprises a closure on the second opening (70), wherein at least one of the closures comprises a septum 
Regarding claim 20, Fehr discloses the mixing device of claim 18, and further discloses a transfer member configured to fluidly couple the first and second containers (Fig. 3, feat. 56; ¶0031), wherein the transfer member is also configured to extend through at least one of the closures of the first and second containers and into at least one of the first container and the second container when the container are received in the housing (Fig. 3, feat. 56).
Regarding claim 22, Fehr discloses the mixing device of claim 20, and further discloses that the transfer member comprises one or more pointed ends configured to pierce at least one of the first and second containers when the containers are received in the housing (Fig. 3, feat. 56; ¶0031, lines 10-13).
Regarding claim 23, Fehr discloses the mixing device of claim 22, and further discloses that the pointed end is configured to pierce the closure of at least one of the first and second containers (Fig. 3, feat. 56; ¶0031, lines 10-13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 5/3 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Bendek et al. (U.S. Patent Application Publication No. 2009/0118669).
Regarding claim 3, Fehr discloses the mixing device of claim 1. Fehr does not disclose that the actuator is configured to mix the first component with the second component completely, without further user interaction.
Bendek teaches a device for automatically reconstituting and delivering drugs (¶0007). The device comprises a release ring (Fig. 2, feat. 50; ¶0046-0048 and 0051) which prevents the reconstitution of the drug by counteracting the force exerted by a spring (94). The release ring interacts with a button (118), which, when pressed, causes the rotation of the release ring (¶0048), which removes the counteraction against the force exerted by the spring (¶0047) and causes the automatic and complete reconstitution of the drug (¶0050). Bendek teaches a mechanical mechanism for automatically reconstituting a drug. Fehr discloses an automatic mixing device which comprises a battery powered pump, but also discloses a manual mixing device mechanically powered by the user (¶0034). Fehr discloses that the manual mixing device which is mechanically powered by the user can advantageously be used anywhere without the need for an external power source (¶0034). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr so that the actuator is configured to automatically mix the first component with the second component completely, without further user interaction as taught by Bendek so that the 
Regarding claim 5/3, Fehr in view of Bendek discloses the mixing device of claim 3. As discussed above, with respect to claim 3, Bendek teaches an automatic reconstitution device comprising a compressed spring that, when released, drives the reconstitution (Bendek: ¶0051). As discussed above, with respect to claim 3, Fehr teaches that a mechanically powered mixing device advantageously allows the device to be used anywhere without the need for an external power source (Fehr: ¶0034). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr so that the actuator is configured to release stored energy in order to commence the mixing and to mix at least some of the first component with the second component as taught by Bendek so that the device can be used anywhere without the need for an external power source as taught by Fehr.
Claims 4, 5/2, 5/4, 6/5/2, and 6/5/4 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Kriesel (U.S. Patent Application Publication No. 2005/0038387).
Regarding claim 4, Fehr discloses the mixing device of claim 1. Fehr does not disclose that the actuator is configured to mix the first component with the second component at a substantially uniform rate.
Kriesel teaches a fluid dispenser for controllably and precisely mixing and dispensing a plurality of fluid medicaments (¶0014-0016). Kriesel teaches a dispenser comprising constant force springs (Fig. 43a, feat. 314; ¶0164) for expressing fluid prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr so that the actuator is configured to mix the first component with the second component at a substantially uniform rate so that a precise dosage can be delivered to the patient as taught by Kriesel.
Regarding claims 5/2 and 5/4, Fehr discloses the mixing device of claim 2, and Fehr in view of Kriesel discloses the mixing device of claim 4. As discussed above with respect to claim 4, Kriesel teaches constant force springs for expressing fluid from reservoirs at a substantially uniform rate, and further teaches that the constant force springs do so after being extended to store energy and then released (¶0164). Therefore, Fehr in view of Kriesel discloses that the actuator is configured to release stored energy in order to commence the mixing and to mix at least some of the first component with the second component.
Regarding claims 6/5/2 and 6/5/4, Fehr in view of Kriesel discloses the mixing devices of claims 5/2 and 5/4. As discussed above, Kriesel teaches constant force springs for expressing fluid from reservoirs at a substantially uniform rate, and further teaches that the constant force springs store energy in their extended configuration the actuator comprises an extended spring and the stored energy is elastic energy stored in the extended spring.
Claim 6/5/3 is rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Bendek et al. (U.S. Patent Application Publication No. 2009/0118669) and in further view of Kriesel (U.S. Patent Application Publication No. 2005/0038387).
Regarding claim 6/5/3, Fehr in view of Bendek discloses the mixing device of claim 5/3 but does not disclose that the actuator comprises an extended spring and the stored energy is elastic energy stored in the extended spring. Bendek teaches that the actuator comprises a compression spring, and that the stored energy is elastic energy stored in the compressed compression spring (94; ¶0051).
As discussed above with respect to claim 4, Kriesel teaches a fluid dispenser for controllably and precisely mixing and dispensing a plurality of fluid medicaments (¶0014-0016) comprising constant force springs (Fig. 43a, feat. 314; ¶0164) for expressing fluid medicaments from reservoirs (44) at a substantially uniform rate. Kriesel teaches that expressing the fluid medicaments from their reservoirs at a uniform rate allows for precise mixtures to be made, which allows for precise dosages to ultimately be delivered to the patient (¶0008 and 0114). Kriesel further teaches that constant force springs provide superior constant force loading when compared to conventional compression springs (¶0164, lines 23-26), such as taught by Bendek. Kriesel further teaches that the constant force springs store energy in their extended configuration (¶0164). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the actuator comprises an extended spring and the stored energy is elastic energy stored in the extended spring so that a precise dosage can be delivered to the patient as taught by Kriesel.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Carmel et al. (U.S. Patent Application Publication No. 2002/0177808).
Regarding claim 7, Fehr discloses the mixing device of claim 1, but does not disclose that the actuator further comprises a locking mechanism having a locked state in which the locking mechanism prevents the trigger from causing the actuator to commence mixing.
Carmel teaches a mechanism for preventing the premature activation of a drug delivery device (¶0010). Carmel teaches a locking mechanism including a removable safety tab (Figs. 1 and 3, feat. 28; ¶0041) that inserts into a slot (94) of a trigger (22), such that the trigger is prevented from moving and commencing mixing while the safety tab is inserted (¶0041). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr so that the actuator further comprises a locking mechanism having a locked state in which the locking mechanism prevents the trigger from causing the actuator to commence mixing in order to prevent premature actuation as taught by Carmel.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Carmel et al. (U.S. Patent Application Publication No. 2002/0177808) and in further view of Bendek et al. (U.S. Patent Application Publication No. 2009/0118669).
Regarding claim 10, Fehr in view of Carmel discloses the mixing device of claim 7. As discussed above with respect to claim 7, Carmel teaches a locking mechanism configured to prevent movement of the trigger in the locked state. Therefore, Fehr in view of Carmel discloses that the locking mechanism is configured to prevent movement of the trigger in the locked state. Fehr in view of Carmel does not disclose that the actuator comprises a protrusion and movement of the protrusion is prevented by the locking mechanism in the locked state or that the trigger is configured to cam the protrusion on the actuator in order to cause the actuator to commence mixing.
As discussed above with respect to claim 3, Bendek teaches a device for automatically reconstituting and delivering drugs (¶0007). The device comprises a release ring (Fig. 2, feat. 50; ¶0046-0048 and 0051) which prevents the reconstitution of the drug by counteracting the force exerted by a spring (94). The release ring interacts with a button (118), which, when pressed, causes the rotation of the release ring (¶0048), which removes the counteraction against the force exerted by the spring (¶0047) and causes the automatic and complete reconstitution of the drug (¶0050). The release ring comprises a protrusion (Fig. 7, feat. 122) which the button cams against in order to rotate the ring (Figs. 8 and 9, feat. 120; ¶0048). Because the button causes the rotation of the release ring, if the button was prevented from moving, then the protrusion of the release ring would also be prevented from moving. Bendek teaches a mechanical mechanism for automatically reconstituting a drug. Fehr discloses an automatic mixing device which comprises a battery powered pump, but also discloses a manual mixing prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr in view of Carmel so that the actuator comprises a protrusion and movement of the protrusion is prevented by the locking mechanism in the locked state and that the trigger is configured to cam the protrusion on the actuator in order to cause the actuator to commence mixing as taught by Bendek so that the device can be used anywhere without the need for an external power source as taught by Fehr.
Regarding claim 11, Fehr in view of Carmel and in further view of Bendek discloses the mixing device of claim 10. As discussed above, Bendek teaches that the button cams the protrusion one the release ring in order to rotate the release ring and trigger automatic reconstitution (¶0051). Therefore, Fehr in view of Carmel and in further view of Bendek discloses that the actuator is configured such that the camming of the protrusion by the trigger rotates the actuator to cause automatic mixing of the at least some of the first component with the second component.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Itri et al. (U.S. Patent Application Publication No. 2002/0052317).
Regarding claim 13, Fehr discloses the mixing device of claim 12, but does not disclose that the first component of the drug to be mixed is sterilized water and the second component of the drug to be mixed is Remicade (RTM)
Itri teaches a method for the treatment of chronic HCV using Remicade in which the Remicade is a lyophilized powder and requires reconstitution with sterile water prior to intravenous infusion (¶0028). The mixing device disclosed by Fehr is suitable for reconstituting lyophilized powders (Fehr: ¶0041). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr so that the first component of the drug is sterilized water and the second component of the drug is Remicade (RTM) in order to reconstitute the Remicade for treatment of chronic HCV.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Mosler et al. (U.S. Patent Application Publication No. 2011/0087164).
Regarding claim 24, Fehr discloses the mixing device of claim 16, and further discloses a fluid driver (Figs. 1-3, feat. 40; ¶0028), wherein the fluid driver comprises a driving fluid transfer member (64; ¶0031) and wherein the driving fluid transfer member is configured to fluidly couple the fluid driver to the first container (¶0031-0032). Fehr does not disclose that the driving fluid transfer member is configured to extend into the first container. In the mixing device disclosed by Fehr, the driving fluid transfer member extends into the second container alongside the attachment member, and transfers the pressure created in the pump mechanism to the second container (¶0031). The pressure may comprise a low or high pressure, so long as the pressure differential transfers fluid from the first container to the second container (¶0047).
Mosler teaches drug mixing devices (¶0008) for transferring fluid from a first container (Fig. 4B, feat. 113; ¶0093; Fig. 9B, feat. 213; ¶0095) to a second container 
Therefore, the prior art device disclosed by Fehr differs for the device of claim 24 in that Fehr discloses the driving fluid transfer member extending into the second container, while the claimed device recites the driving fluid transfer member extending into the first container. As discussed above with respect to Mosler, a drug mixing device comprising a driving fluid transfer member extending into the first container as claimed was known in the art. As discussed above, Mosler further teaches both the configuration disclosed by Fehr and the configuration recited in claim 24. Therefore, one of ordinary skill in the art could have performed the substitution of the claimed configuration of the driving fluid transfer member for the configuration disclosed by Fehr, and the results of the substitution would have been predictable, as discussed above with respect to Mosler. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device the driving fluid transfer member is configured to extend into the first container. Please see MPEP §2143(I)(B) for more details.
Regarding claim 25, Fehr in view of Mosler discloses the mixing device of claim 24. Fehr further discloses that the transfer member extends through the septums of both the first and second containers (Fig. 3, feat. 56; ¶0031). Therefore, in the device disclosed by Fehr in view of Mosler, in which the driving fluid transfer member is configured to extend into the first container, the driving fluid transfer member and the transfer member are configured to extend through the same surface of the first container when the first container is fluidly coupled to the fluid driver.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Drake et al. (U.S. Patent Application Publication No. 2010/0036319).
Regarding claim 26, Fehr discloses the mixing device of claim 2, but is silent with respect to the volumes of the first and second containers.
Drake teaches an autoinjector for reconstituting lyophilized medicaments stored in vials (¶0033). Drake teaches that the auto injector comprises an adaptor that allows it to interface with standard vial sizes, including vials of sizes between 1 ml and 60 ml (¶0088-0095). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr so that the volume of at least one of the first container and the second container lies in the range of 1 ml to 1000 ml so that the device can work with standard vial sizes as taught by Drake.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781